Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 1 of 6




             EXHIBIT 10
           Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 2 of 6




                         COMMONWEALTH OF MASSACHUSETTS
                            CIVIL SERVICE COMMISSION

SUFFOLK, ss.                                                One Ashburton Place - Room 503
                                                            Boston, MA 02108
                                                            (617) 727-2293


                        Appellant,                          D1-21-012
TOWN OF BELMONT,
              Respondent.

Appellant’s Attorney:                                       Zachary H. Hammond, Esq.
                                                            Law Offices of Joseph L. Sulman
                                                            391 Totton Pond Road, Suite 402
                                                            Waltham, MA 02451

Respondent’s Attorney:                                      Brian M. Maser, Esq.
                                                            KP Law, P.C.
                                                            101 Arch Street
                                                            Boston, MA 02110
Commissioner:                                               Paul M. Stein

                        PROCEDURAL ORDER ISSUED MAY 18, 2021

   The Appellant,                    , appealed to the Civil Service Commission (Commission)

contesting the decision of the Town of Belmont (Belmont), terminating her from her position as a

Police Officer with the Belmont Police Department (BPD). Pursuant to prior procedural orders,

the parties submitted a number of proposed exhibits and requests to subpoena certain witnesses

that raised certain procedural and legal issues concerning, among other things, the admissibility

of certain medical and other evidence. These issues include:

   (1) A proffer by the Respondent, to which the Appellant objects pursuant to 42 U.S.C. § 290dd-

       2 and related regulations at 42 C.F.R. §§ 2.11 - 2.67 (hereinafter abbreviated as 42 U.S.C.

       § 290dd), of medical records (including, in particular, proffered Respondent’s Exhibit 3)

       containing information concerning the Appellant’s alleged past treatment for substance

       abuse, one of the core reasons underlying the decision to terminate the Appellant (for
                                                1
           Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 3 of 6




       allegedly lying about such alleged abuse when she applied to become a BPD police officer)

       which alleged history of abuse the Appellant denies.

   (2) Requests by the Respondent to approve subpoenas for two licensed social workers who

       have met with the Appellant at various times, which the Appellant opposes, claiming the

       social worker-client privilege under G.L. c. 112, § 35B.

    (3) Requests by the Respondent to approve subpoenas for the Appellant’s father and mother

        who are allegedly percipient witnesses to other related history of misconduct (about which

        the Respondent contends the Appellant lied in her application to become a BPD police

        officer, and which the Appellant denies).

    (4) Proffer by the Respondent of a video and related business records purporting to show the

        Appellant engaged in certain questionable activities at a date after the termination from

        employment which is the subject of this appeal.

    (5) Request by the Respondent to approve a subpoena of an alleged percipient witness as to

        some of the Appellant’s post-termination activities reflected in the video or other business

        records.

    The Commission requested and received briefs from the parties setting forth their positions on

the disputed legal issues. A status conference was held via videoconference (Webex) before me

and the Commission’s General Counsel on May 18, 2021 to address these matters, which was

recorded, with a copy of the link to the recording having been provided to the parties. This

Procedural Order is issued to set forth the Commission’s interim rulings and procedures for the

speedy and efficient adjudication of the disputed issues presented.

   First, as to the admissibility of the proffered evidence of treatment for alleged substance abuse

(e.g. Respondent’s Exhibit 3), the record before me presents a clear and actual controversy as to



                                                 2
           Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 4 of 6




whether the Commission is permitted to accept such evidence in this administrative proceeding

within the parameters defined by 42 U.S.C. §290dd, by which this Commission is bound. In the

absence of a determination by a court of competent jurisdiction that there is good cause to allow

the evidence to be introduced, I find that I would be obliged to exclude that evidence at this time

on the grounds that the Appellant did not provide an appropriate authorization compliant with the

requirements of 42 U.S.C. §290dd that would permit the introduction of that evidence without a

court order. As this evidence is the essential basis for the principal reason that the Respondent

proffers to support its decision to terminate the Appellant, and a resolution of this disputed issue

is critical to a fair and orderly adjudication of this appeal, the parties will be afforded the

opportunity to seek a determination from a court of competent jurisdiction of their dispute

regarding admissibility, and the Commission’s evidentiary hearing will be deferred until such time

as that process has been exhausted. The parties are expected, however, to cooperate to obtain a

resolution as promptly as possible.

   Second, I am persuaded that the social worker/client privilege applies to bar the testimony of

the two social workers whose testimony the Respondent has requested. By contrast, I do find that

the Appellant’s mother may have percipient evidence on a relevant issue and so I will approve the

subpoena for her testimony. I defer, however, a decision on the request for a subpoena of the

Appellant’s father at this time, pending further consideration of his testimonial capacity.

   Third, I am persuaded that the proffered video allegedly showing post-termination activity by

the Appellant, and related business records, must be excluded at this time and, further, that the

subpoena of the witness with alleged percipient knowledge of that activity must be denied at this

time, as the reasons for the Appellant’s termination provided to the Appellant by the Respondent




                                                 3
           Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 5 of 6




do not refer to that activity and, therefore, that alleged misconduct is not presently properly before

the Commission as a reason to support the Respondent’s decision. See, e.g., G.L. c. 31, §41, ¶1.

    Accordingly, it is hereby ORDERED:

    1. The Commission defers a decision on the admissibility of the medical evidence concerning

        the Appellant’s alleged substance abuse (drug and/or alcohol) pending a determination

        from a court of competent jurisdiction of the controversy between the parties as to the

        good cause for admissibility and/or other use of that evidence at the evidentiary hearing

        of the Appellant’s pending appeal before this Commission;

    2. The requests for subpoenas to the Appellant’s mother,                    , is approved and the

        subpoena will be so endorsed.

    3. The requests for subpoenas to the two social workers – Gail Marsh and Allison Elderkin

        – are denied.

    4. The Commission defers decision on the Respondent’s request to subpoena the Appellant’s

        father at this time.

    5. The proffer of the video allegedly showing post-termination activity by the Appellant, and

        related business records, is excluded at this time and the subpoena of the witness with

        alleged percipient knowledge of that activity is denied at this time.

    6. An evidentiary hearing of this appeal will be scheduled for July 21, 2021 and July 23,

        2021, to afford the parties time to pursue the request for a judicial decision on the disputed

        issue of law under 42 U.S.C. §290dd.

    7. The parties shall report the status of the matter to the Commission on or before June 25,

        2021 and, if the matter is on track for hearing as scheduled above, the parties will be




                                                  4
         Case 1:21-mc-91384 Document 1-10 Filed 06/08/21 Page 6 of 6




      expected to provide the Commission with a final list of witnesses and exhibits on or before

      June 30, 2021.

.                                                  /s/ Paul M. Stein
                                                   Paul M. Stein
                                                   Commissioner
DATED: May 18, 2021

Notice To:
Zachary H. Hammond, Esq.
Brian M. Maser, Esq.




                                              5
